DETAILED ACTION
1.	This final Office action considers claims 21-22 and 30-31 and is in response to the applicant’s 11/29/ 2021 amendment and response. Applicant amended claims 21 and 30. Original claims 1-20, and new claims 23-29, and 32- 39 were previously cancelled. Thus, new claims 21-22 and 30-31 are currently pending. 
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,860,811 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Claim Rejections - 35 U.S.C. § 251 – Violation of Original Patent Requirement
3.	In response to the rejection of claims 21-22, and 30-31 under 35 U.S.C. § 251, as being in violation of original patent requirement, Applicant contends that the fact to the present application are distinguishable from the Federal Circuit decision (Flow Valve) relied upon by the Examiner. (Remarks at 7) Applicant argues that the Federal Circuit affirmed the lower court’s rejection based the original patent requirement because, “nowhere do the written description or drawings discloses that arbors are an optional feature of the invention”. To support his position, Applicant points to specification at col. 2, lines 12-14 describing “[I]n addition to delivering a recommendation …for an object, the computer-based application…may deliver a corresponding explanation…of why the object was recommended,” and based on this argues that the “generating an explanation” is an optional feature of the invention. [Emphasis added] (Id.) 
	The Examiner disagrees because, the question is not whether it would be possible, or merely suggesting to have an adaptive recommendation without an “explanation engine” to generate an explanation for the adaptive recommendation - rather - the question is whether the specification of the original patent positively reciting the invention as claimed in this reissue claims1. Even in the Flow Valve case, Flow Valve argued that a person of ordinary skill in the art would have understood from the specification that arbors were optional. The court found this did not comply with the original patent requirement stated in part: “Even if a person of  ordinary skill in the art would understood that the newly claimed, arbor-less invention would be possible, that is insufficient to comply with the standard.” (US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019), at pg. 10).
may’ for delivery of the explanation, and ‘may’ is interpreted as possibility however, the Examiner notes that the specification does not explicitly describe (or positively recite) an embodiment of providing adaptive recommendation without an explanation for the adaptive recommendation. 
Moreover, the specification in 291 occasions uses the word ‘may’ (‘may use’ ‘may be applied’, ‘may include’ ‘may not include’, ‘may be set’, ‘may be derived’, …, etc., throughout the specification). Arguing that every occasion of the word ‘may’ constitute a different embodiment does not makes sense, because it is unclear how many distinct possible embodiments are supported in the specification. 
As noted by the court, “it is not enough that an invention might have claimed in the original patent because it was suggested or indicated in the specification.” 
“Indus. Chems. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942) (interpreting 35 U.S.C. § 64 (1934)). Thus, “to warrant new and broader claims in a reissue, such claims must not be merely suggested or indicated in the original specification, drawings, or models, but it must further appear from the original patent that they constitute parts or portions of the invention, which were intended or sought to be covered or secured by such original patent.” Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42–43 (1893). That requirement, known as the “same invention” requirement, was codified in the Patent Act of 1952 as Section 251, which used the language “original patent.” Under that requirement, “for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; it must appear from the face of the instrument that what is 
	Applicant further argues that beyond the express statement that the explanations are not   required, then referring to page 45 of the second provisional application argues that, the written description further describes that a computer- based recommendation system may include an optional, modular, “explanation engine” Arguing that, “[W]hen both of these disclosures are read in context (the second provisional and the underlying patent) with each other, e.g., that a computer-based recommendation system includes an adaptive recommendation function that may deliver an explanation with a recommendation... and that the computer-based functional system may include an optional, modular, “explanation engine” (see page 45 of the second provisional), the evidence weighs in favor of the Examiner that generating an explanation with a recommendation is an optional feature.”  (Remarks at 8) [Emphasis in original]
	Applicant argument is unpersuasive for several reasons. First, the second provisional is not incorporated by reference into the disclosure of the underlying patent and as set forth before in the non-final Office action dated 12/22/20172, it would be improper to incorporate by reference prior applications because it would introduce new matter into the specification.   
Second, even if the second provisional application was properly incorporated into the disclosure of the underlying patent, the second provisional also uses the word ‘may’ for delivery of recommendation for an explanation and, the word ‘may’ is interpreted as possibility however, as noted by the court in the Flow Valve case, even if a person of  ordinary skill in the art would understood that the newly claimed, “adaptive recommendation method without explanation for the recommendation invention” would be possible, that is insufficient to comply with the written description standard in the present situation.
	Applicant states the following:
“Although it is not required for a finding that the written description discloses an embodiment without generating explanations, Applicant even included in its written disclosure at least one claim covering a computer-based communication method in which generating a communication to a user (e.g., generating a recommendation) does NOT include “generating an explanation.” Both of  Applicant’s provisional applications are part of Applicant’s written description, and the second provisional includes the following claims (emphasis added): 

    PNG
    media_image1.png
    300
    570
    media_image1.png
    Greyscale

	(Remarks at 8)
Applicant then argues that the narrower dependent claim 2 in the provisional application, provides generating the second communication to the user comprises “generating an explanation” and that the scope of claim 1 provide that generating the second communication optionally includes “generating an explanation.”  (Id.) 
	As to the argument that claims 21 and 30 are amended to include the negative limitation of “generating a recommendation” that does not include “generating an explanation,” Examiner notes that the amendment does not overcome the rejection under 35 USC 251 as being in without an explanation for the adaptive recommendation)
As to the argument about the two provisional applications, as set forth above, provisional applications are NOT  incorporated by reference into the disclosure of the underlying patent, as such Applicant cannot point to the disclosure of the two provisional applications and import new matter into the disclosure of the patent under reissue. 
Even for the sake of argument (arguendo) assuming that claims 1-2 in the provisional application are treated as being incorporated by reference in the specification of the underlying patent, Applicant by not claiming just the broader claim having both embodiments, has given up his right to the embodiment of generating an adaptive recommendation without generating an explanation for the recommendation.    
Additionally, Applicant included a negative limitation in the claims that is merely suggested in the specification of the patent under reissue. As set forth above, it does not appear from the patent that the new negative limitation “generating a communication to a user (e.g., generating a recommendation)” that does NOT include “generating an explanation,” constitute part or potion of the invention. (See, MPEP 2173.05(i) regarding Negative Limitations)    

Claim Rejections - 35 U.S.C. § 251 – Reissue Oath/Declaration
4.	In response to the rejection of claims under 35 USC 251 as being based on a defective oath/declaration, Applicant proposed a revised declaration in his remarks with a new error and requesting the Examiner to review the proposed oath/declaration and let the Applicant know if the proposed changes to the reissue declaration meet all the requirements for reissue declaration. 


    PNG
    media_image2.png
    313
    656
    media_image2.png
    Greyscale

(Remarks at 8)	
For the following reasons the proposed change to the reissue declaration is still improper. First, as set forth infra, claims are rejected under 35 USC 251 as being improper recapture of the broadened subject matter surrendered, i.e., related to “generate/generating an explanation” in the application for the patent which the reissue is based upon. The error is not proper, because, this limitation is surrendered and Applicant cannot use that same limitation which must be brought back into the claim as the error for filing the reissue application. 
Second, even if the error in the proposed declaration was proper, the statement does not identify (1) ‘a claim that the applicant seeks to broaden’ (see the statement above in the captioned portion, “a claim that the applicant seeks to broaden must be identified”), and (2) a statement as to how the error renders the original patent to be wholly or partly inoperative or invalid3. 


Claim Rejections - 35 U.S.C. § 251 – Improper Recapture
5.	With respect to the rejection of claims 21-22, and 30-31 under 35 U.S.C. § 251, as being
an improper recapture of the surrendered subject matter in the previous non-final Office action,  Applicant points to MPEP1412.01 providing that overlooked aspect applies to reissue claims that are drawn to separate invention. Applicant referring to the argument with respect to original patent requirement and argues that, the written description discloses separate inventions – a first being a computer-based recommendation system having an adaptive recommendation function that includes an optional, modular, “explanation engine”, and a second being a computer-based recommendation system having an adaptive recommendation function that does not include the optional , modular, explanation engine.  (Remarks at 9)
	The Examiner disagrees with the Applicant’s arguments. First, MPEP at 1412.01 states in part, “Claims to separate embodiments/species that were not claimed in the original application prosecution (i.e., “overlooked aspect”) are not part of the recapture analysis.” [Emphasis added]    
In the present situation, the specification does not describe two separate embodiments, a first being a computer-based recommendation system having an adaptive recommendation function that include an “explanation engine”, and second one, a computer-based recommendation system having an adaptive recommendation function that does not have an “explanation engine.” Second 
Additionally, Applicant at the time of filling the reissue application, introduced new claims 23-26 and 32-35 directed to generating explanation of the adaptive recommendation (05/04/2018). Although those claims are now canceled however, they provide evidence that shows generating adaptive recommendation without generating explanation (in the new claims 21 and 30) is not supported by a different embodiment than that of the original claims 1-20.

 	Applicant argues, “[F]urthermore, although Applicant did include in its written description a claim covering a method of generating a communication to a user (e.g., a recommendation) without generating an explanation, the non-provisional application never included such a claim. Therefore, the requirement that the separate invention of an adaptive recommendation function without the optional, modular explanation engine was never surrendered is also met.” (Remarks at 10)
	Applicant argument is unpersuasive for several reasons. First, it appears that Applicant is referring to his previous argument that, both of Applicant’s provisional applications are part of Applicant’s written description, and the second provisional Application include a claim directed to a method of generating communication to a user (e.g., recommendation) without generating an explanation. However as set forth above, the two provisional Applications are not part of the written description of the underlying patent. Second, as stated earlier with respect to the original patent requirement analysis, even if a person of  ordinary skill in the art would understood that the newly claimed, without an ‘explanation engine invention’ would be possible, that is insufficient to comply with the standard. Third, the argument that “the requirement that the optional, modular explanation engine was never surrendered is also met,” does not make sense. As set forth in the three steps analysis in the last Office action (non-final OA, dated 08/18/2021, pp. 5-8), the limitation related to the “generating an explanation for the recommendation... syntactical structure.” is entirely eliminated. Therefore, the Examiner never said that the separate invention of an adaptive recommendation function without the optional, modular explanation engine is the surrendered generating limitation (“SGL”) – rather - indicated that “generating an explanation for the recommendation... syntactical structure,” is the ‘SGL’, and that limitation is entirely eliminated. (Id.)

	Fourth, the MPEP at 1412.02 (III.)(B.)(1.) states:
“This situation is where the patent claims are directed to combination ABC and the reissue claims are directed to ABD (which is not an overlooked aspect). Element C was either a limitation added to AB to obtain allowance of the original patent, or was argued by applicant to define over the art (or both) in the prosecution of the original application. Thus, addition of C (and/or argument as to C) has resulted in the surrender of any combination of A & B that does not include subject matter related to C. Element C is a surrender generating limitation.” Id. 

	The above situation exactly applies here. Applicant has entirely eliminated the SGL, a limitation added/argued to the claim to obtain allowance of the original patent. 

35 U.S.C. § 103(a) - Obviousness Rejections  
4.	In response to the rejection of claims under 35 USC 103(a) as being obvious over Bentolila in view of Hosea and Linden, Applicant amended independent method claim 21, and system 30, replaced “first vector” and “second vector” to “first individual vector”, and “second individual vector” respectively. Applicant further amended method claim 21 and system claim 30, and replaced;
“the first vector associated with the corresponding content object and the second vector with associated with the one of the other content objects” with 
“the first individual vector associated with a first individual content object of the content objects and the second vector associated with a second different individual content object of the content objects,” in both claims. 

The Applicant argues that;
“The Examiner pointed out that Hosea discloses “...all users whose profiles are within a
certain distance of the subject user profile are collected... [t]hen, the weighted average of all of the profiles in the collection is calculated to get an ideal profile for comparing to the subject user profile.” This does not disclose, expressly or otherwise, at least “wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first individual vector of the vectors and a second individual vector of the vectors, the first individual vector associated with a first individual content object of the content objects and the second vector associated with a second different individual content object of the content objects.” 
Newly cited Linden was not relied upon for this feature (see Office Action, page 25 relying on Hosea’s clustering algorithm), and it does not disclose anything, expressly or otherwise, that cures Hosea, anyway. Bentolila also was not relied upon for this feature (see Office Action, page 25), and it also does not disclose anything, expressly or otherwise, that cures Hosea, anyway.” [Emphasis in original] 
(Remarks at, 11) 
The Examiner disagrees with Applicant’s arguments. As set forth in the rejection of claims, Bentolila at, col. 30:60 – col 31:4 teaches how to calculate rating for related objects such as movies and calculating the scores for each different user, which corresponds to relationship indicator expressing a degree to which one of the related content objects belong to one or more of the fuzzy sets, respectively4, but Bentolila fails to explicitly teach that the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first individual vector of the vectors and a second individual vector of the vectors, the first individual vector associated with a first individual content object of the content objects and the second vector associated with a second different individual content object of the content objects. 
However, as set forth infra Hosea, that teaches content object are associated with vectors,” also teaches that “the vectors represented in an n-dimensional space between two different, say first and second individual vectors, and that in determining relationship information representing a degree to which the corresponding content object is related to one of the other content objects.
See Hosea at 10:65 – 11:4 and the definition of clustering algorithm, and deriving distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected. similar to the deriving distance between members in n-dimensional topic affinity space, in ‘811 patent at 20:1-12. [Emphasis added]  
As set forth above, Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the number of users that have an interest in both items relative to the number of users that have an interest in either item (e.g., items A and B are highly similar because a relatively large portion of the users that bought one of the items also bought the other item).” (Linden at, 2:65 – 3:3) each item (say A or B) can be considered as vector in the n-dimensional vector space taught by Hosea ((See, Hosea at 10:40-47 and at 10:65 – 11”6), and the distance between first individual vector and the second individual vector is the number of similar item in  A and/or B. It is clear that the first content object (the item A) and the second vector is associated with a second content object (item B).As set forth in the rejection of claims infra, Bentolila’s focus is on TV usage behavior, however Bentolila specifically teaches that the programming can be multimedia content. (See Bentolila at 37-43-45)

Claim Rejections 35 USC § 251 - Impermissible Recapture
6.	Claims 21-22, and 30-31 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. 
What is being broadened in this reissue application is related to the surrendered subject matter, i.e., “generating an explanation for the recommendation comprising one or more phrases, wherein the selection of the one or more phrases is based, at least in part, on a plurality of user behaviors and in accordance with a computer-implemented syntactical structure," the amended claim subject matter argued during  prosecution of the ‘486 application. As set forth above, the claims in this reissue application are not directed to separate invention or separate embodiment in the disclosure. 
	For the reasons explained in the non-final Office action dated 03/11/2021, and for the reasons explained in response to the applicant’s arguments above, claims 21-22, and 30-31 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter.
 
Reissue Oath or Declaration
7.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error, which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. (See 37 CFR 1.175 and MPEP § 1414)
MPEP also states in part:
“it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” [Emphasis added] 1414.II (B.)

The MPEP further states in part,
“Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”


With regard to the new declaration filed on 08/29/2019, the declaration is improper because the statement does not identify (1) ‘a claim that the applicant seeks to broaden’ (see the statement above in the captioned portion at page 9 of the Applicant’s remarks, “a claim that the applicant seeks to broaden must be identified”), and (2) a statement as to how the error renders the original patent to be wholly or partly inoperative or invalid. For the above reasons, the rejection of the new declaration is maintained. [Emphasis added]

Claim Rejections - 35 U.S.C. 251
8.	Claim 21-22 and 30-31 are rejected under 35 U.S.C. 251, as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the oath/declaration is set forth in the discussion above in this Office action.

9.	Claims 21-22 and 30-31 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure “a method for implementing an adaptive recommendation” without “generating an explanation for the recommendation comprising one or more phrases, wherein the selection of the one or more phrases is based, at least in part, on a plurality of user behaviors.” 
The Title and the Abstract of the invention, are directed to “a method for implementing an adaptive recommendation” with explanation. (Id. see the title “Adaptive Recommendation Explanation, and see Abs. “A method and system for generating adaptive explanations for associated recommendations is disclosed.”) The specification of the ‘811 patent in explaining various embodiment of the invention, discloses, “[A] method and system for generating adaptive explanations for associated recommendations is disclosed.” (Id., at 2:46-50) Later the specification teaches, “These adaptive communications 250c may include adaptive recommendations 250 or associated explanations for the recommendations.” (Id., at 9:37-39) The specification further dedicate a whole section related to a “Recommendation Generation Explanation” (Id.,, at 22:10 – 26:56) 
The point is that, the specification makes clear that in various embodiments, recommendations are delivered with the corresponding explanation of why the object was recommended. (Id., see the identified section above)

US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):
	
    PNG
    media_image3.png
    267
    600
    media_image3.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. Patentee and its expert argued that a person of ordinary skill in the art would understand that the invention included embodiments both with and without arbors. Id. at 6. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by including claims that did not require arbors. Id. at 10. Similarly, the patent here does not clearly and unequivocally disclose any embodiment does not require “generating an explanation of the recommendation. 
generating an explanation for the recommendation comprising …, on a plurality of user behaviors.” 

Objection to Amendment – 37 CFR 1.173 (c)
10.	Pursuant to 37 CFR 1.173 (c), “Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.” (see MPEP, 1453 (II.))  
	Applicant has amended claims 21 and 30, however, and the Examiner acknowledges that the Applicant at page 10 of his remarks points to the support for the claim amendment in response to the rejection under the original patent requirement, and in there, points to col. 22, lines 12-14 disclosing “[I]n addition to delivering recommendation…for an object, the computer-based application…may deliver a corresponding explanation…of why the object was recommended.”
However, this portion does not address support for other claim amendments, for example, applicant has amended claims 21 and 30 to include “the first individual vector associated with a first individual content object of the content objects and the second vector associated with a second different individual content object of the content objects;” in exchange for another similar limitation, however, Applicant has not provided support for this claim amendment. Additionally, the status and explanation of support must be provided on a pages separate from the pages containing the changes.

Claim Rejections - 35 USC § 112 Second Paragraph
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 21-22 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites, “and wherein the relationship information ,,,, the first individual vector associated …objects and the second vector associated with a second different individual content object of the content objects;”. The “second vector” does not have proper antecedent basis. 
 
Claim Rejections - 35 USC § 112 First Paragraph
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claim recites, “wherein generating the adaptive recommendation does not include generating an explanation for the adaptive recommendation.” The specification does not have support for an embodiment for adaptive recommendation that does not include generating an explanation for adaptive recommendation. Although the specification describes an embodiment for an adaptive recommendation with “explanation engine”, the specification however, does not have written description support for a separate embodiment for an adaptive recommendation without ‘an explanation engine’. See 2173.05(i.) regarding “Negative Limitations.”

Claim Rejections -35 USC 251 (New Matter)
23.	Original claims 21-22 and 30-31 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which are not supported by the patent, are discussed above (See the 35 USC § 112 1st paragraph analysis, supra). 

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

17.	Claim(s) 21, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bentolila (U.S., Pat. No. 8,495,680) in view of Hosea (U.S. Pat. No. 7,979,880) further in view of Linden (U.S. Pat. No. 6,266,649).
	
Regarding claim 21:
A method for implementing an adaptive recommendation system for audio content or multimedia, the method comprising (See Bentolila Title, Abs., and col. 5:20-35, teaches that the present invention is directed to “behavioral model and automatic programming recommendations.” Bentolila teaches that, “[t]he goal of the PresAgent is to build a programming guide for a virtual channel whose programming comes from programs locally stored by the TASAgent. The programming can be entertainment or advertising, audio, video, graphics, or any multi-media content.” As such, the architecture of Bentolila is designed for TV programming as well as multimedia content). [Emphasis added]

Examiner’s note: With respect to the limitation, that the recommendation system is for audio content or multimedia, Bentolila teaches that the system is suitable to build programming model for advertising wherein the programming can be entertainment or advertising, audio, video, graphics, or any multi-media content. Id., at col. 37:40-45):
 
receiving user behavior information by tracking user interactions with a user interface of an adaptive recommendation system (Id., Bentolila at col. 6:15-36 and the user’s behavioral information such as channel surfing and user’s program selection corresponding to receiving user’s behavior information);  
 
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila, because he discloses that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote control as user interaction with a user interface) See Bentolila further discloses that, the query interfacing are readily practical to interface with the BMQengine (Id., at 15:30-47), that is interpreted by the examiner as tracking user interaction with a user interface. Even if the Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors and the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (See, Hosea at 5:7-10) The GUI is supported 
    
Reasons to Combine Bentolila with Hosea
	It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use model of Bentolila (which is user for TV user profile) in other area of commerce by using a computer (such as computer 10 in Hosea with a user interface), to access Internet, for the reason to be able to achieve user behavioral profiling and finding user’s content preferences for targeted advertising and improving the efficiency of the advertisement. (Bentolila at 5:18-35) A person of ordinary skill in the art would have had ample motivation to perform this modification because, this would increase the efficiency of TV programming and target advertising in a much broader sense, of the Internet advertisement. 

storing the user behavior information in a content network comprising content objects and relationship between the content objects, the content objects representing items of audio content or multimedia, respectively, the content objects associated with vectors, respectively, the vectors represented in an n-dimensional space and corresponding to the relationship respectively;  

See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, teaches behavioral database and specifying the quality of database entry which is interpreted as storing behavior information in a content network comprising content object. At col. 7:8-4 teaches that over time a relational knowledge base and behavioral DB is created. With respect to the amended storing … and relationship between the content objects, and content object representing items … and n-dimensional space and corresponding to the relationship respectively;” the reference of Linden (added in the rejection of claims) teaches these amended limitations. See for example, Linden teaches,
“In accordance with one aspect of the invention, the mappings of items to similar items ("item-to-item mappings") are generated periodically, such as once per week, by an off-line process which identifies correlations between known interests of users in particular items. For example, in the embodiment described in detail below, the mappings are generating by periodically analyzing user purchase histories to identify correlations between purchases of items.” 

(Id., Linden at, 2:57-65) 
The “item-to-item mappings” and “identify[ing] correlation between purchases of items” is interpreted as storing not only the behavioral information but also the relationship between the content objects. See also Linden at 11;4-10, teaching of similar items list 64 and the information about user’s affinity for the corresponding items of known interest.   
Additionally, Linden further teaches about relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as “book tile”, :”music title” and “video title” (Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

Reasons to Combine Bentolila, Hosea with Linden
	Bentolila teaches the storing of behavioral information and content object including multimedia objects See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, and Linden teaches storing content object including the relationship information between the content object (Id., at 9:53-62, teaches similar item table 60 using product ID), as set forth above. KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art, “ID. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. A person of ordinary skill in the art would have been motivated to do this substitution for the reason to store the relationship between the content objects in addition to user behavior information to have a more accurate representation of the similarities and provide more accurate recommendation for the user for advertisement in TV programming and channel surfing and user’s program selection corresponding to receiving user’s behavior information.    

With respect to the amended limitation “content object associated with vectors,” and “the vectors represented in an n-dimensional space” Bentolila at 17:40-43, teaches of a data table of row and column vectors, and at 17:43-58 teaches multi-dimensional modeling where the vectors are in a multidimensional  space.
To the extent that the Applicant argues that Bentolila fails to teach this limitation, the newly found reference Hosea teaches this limitation. See for example, Hosea teaches that, 
“A clustering algorithm can be used to find profiles that are similar to the profile of the current user. In judging the similarity between profiles, the confidence measures are ignored and the profiles are treated as n dimensional ratings vectors. A simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (See Hosea, at 10:65 – 11:4) [Emphasis added]  
Using clustering algorithm to find profile with content object associated with the vectors, and the vectors representing in an n-dimensional space was well known in the art, at the time of invention as evidenced by Hosea. (Id.)  
Reasons to combine Bentolila, Linden and Hosea 
 It would have been obvious for a person of ordinary skill in the art to modify Bentolila’s disclosing a targeted advertising based on clustering of user profile that best target individual user advertising category group, (Bentolila at 5:17-35) with the n dimensional raring vectors of Hosea (Id., at 10:65 – 11”6) [Emphasis added], because this would increase the efficiency of TV programming and target advertising of Bentolila in a much broader sense, of the Internet advertisement, by using multi-dimensional rating vector algorithm of Hosea to increase confidence by increasing the degree of the user’s affinity and increase the efficiency of the system. (See, Hosea at 10:40-47) 

wherein each content object comprises meta information of the user behavior information and relationship information representing the relationship between content objects.  (Bentolila at, col. 11:65 - col. 12:22, teaches that the time watched and time surfing and non-surfing by the user corresponds to meta information. At col. 30:6-14 teaches of metadata in each advertisement); Linden also teaches this limitation (See Linden teaches relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

wherein the relationship information represents a degree to which the corresponding content object is related to one of the other content objects, 
Hosea also teaches this limitation at 11:4-6 teaches that, “[T]hen, the weighted average of all of the profiles in the collection is calculated to get an ideal profile for comparing to the subject user profile.” Hosea also at 1:66 – 2:6, as user based on the content-associated profile information correlated with the user-requested content information. See also Hosea at 10:65 – 11:1 that teaches, finding profiles that are similar to the profile of other users.)
Applicant has amended the claim and changed the broad language “relationship information representing a degree to which the corresponding content object is related to one of the other content objects” to the “relationship between the content object” stored in the content network.  
Linden also teaches this limitation. See for example Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the number of users that have an interest in both items relative to the number of users that have an interest in either item (e.g., items A and B are highly similar because a relatively large portion of the users that bought one of the items also bought the other item).” (Linden at, 2:65 – 3:3) The larger the number, the greater degree of corresponding one object to another. [Emphasis added] 

wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first individual vector of the vectors and a second individual vector of the vectors, the first individual vector associated with a first individual content object of the content objects and the second vector associated with a second different individual content object of the content objects.
While, Bentolila at, col. 30:60 – col 31:4 teaches how to calculate rating for related objects such as movies and calculating the scores for each different user, which corresponds to relationship indicator expressing a degree to which one of the related content objects belong to one or more of the fuzzy sets, respectively5, he fails to explicitly teach that the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first individual vector of the vectors and a second individual vector of the vectors, the first individual vector associated with a first individual content object of the content objects and the second vector associated with a second different individual content object of the content objects. 
However, as set forth above, Hosea that teaches content object are associated with vectors,” also teaches that “the vectors represented in an n-dimensional space between two different, say first and second individual vectors, and that in determining relationship information representing a degree to which the corresponding content object is related to one of the other content objects.
See Hosea at 10:65 – 11:4 and the definition of clustering algorithm, and deriving distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected. similar to the deriving distance between members in n-dimensional topic affinity space, in ‘811 patent at 20:1-12. [Emphasis added]  
Also, Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the number of users that have an interest in both items relative to the number of users that have an interest in either item (e.g., items A and B are highly similar because a relatively large portion of the users that bought one of the items also bought the other item).” (Linden at, 2:65 – 3:3) each item (say A or B) can be considered as vector in the n-dimensional vector space taught by Hosea ((See, Hosea at 10:40-47 and at 10:65 – 11”6), and the distance between first individual vector and the second individual vector is the number of similar item in  A and/or B. It is clear that the first individual vector is associated with a first content object (the item A) and the second vector is associated with a second content object (item B).As set forth in the rejection of claims infra, Bentolila’s focus is on TV usage behavior, however Bentolila specifically teaches that the programming can be multimedia content. (See Bentolila at 37-43-45)

Reasons to Combine Bentolila, Hosea with Linden
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila by incorporating the clustering algorithm and deriving similarity between vectors associated with the content object in an n-dimensional space method of Hosea as described above (Id.,) and the “item-to- item” mapping method of Linden for the reason that it would be a simple substitution of one known element for another known element to obtain a predictable result. See, in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the “Id. at 415, 82 USPQ2d at 1395. A person of ordinary skill in the art would have been motivated to use the modify Bentolila with the clustering algorithm of Hosea and the relationship content object method of Linden in order to increase the confidence measure for each user and calculate the ideal profile. (Hosea at 11:4-21) 
A person of ordinary skill in the art have ample motivation to do this modification for the reason that it provides recommendations that are associated with similar contents, or similar product and/or advertisement. The combination more efficient and has cost benefits, because it provides the user with additional product information the user might be interested in a more accurate way.    

applying an adaptive recommendation function to identify usage behavior of the user based, at least in part on the relationship information (Bentolila, at col. 3:27-33 teaches that the system is based on probability density function. At col. 7:56-61 teaches that the system is based on a relational knowledge base, at 26, line 47-61 and Fig. 9, teaches the interpretation of the ADS targeting metadata. Hosea  too, at col. 13:7-22 and Fig. 2 and Fig. 6, discloses that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.”): and

generating an adaptive recommendation in a context of a current system navigation [, access, or activity] using the user interface, or a current activity using the user interface, the generating the adaptive recommendation to help the user navigate through the adaptive system based, at least in part, on the applying the adaptive recommendation function. 

Bentolila at col. 5:18-35 teaches that the TV user’s usage and preferences, that provides behavioral modules for user preference. At col. 19:28-46, teaches that the system provides viewer’s preferred programming order. At col. 20:45-61 teaches the depth of programming predictions presented to the users. 
Hosea also teaches this limitation. He teaches that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.” The recommendation is based on current system navigation, using the user interface or the current activity using the user interface by using the adaptive recommendation function. 
See, Hosea further teaches:
“The embodiment described below is for recommending television programs using iTV, although a similar procedure may be used to generate recommended Web sites or other content within the scope of the invention. In an iTV embodiment, recommendations may be generated whenever the user requests one through the iTV graphical user interface, typically a programming guide. The request is generally made through the use of an input device such as a remote control or a keyboard. Alternatively, recommendations may be automatically generated when the user selects the programming guide with the remote control. In some cases the guide automatically appears when the user turns on the television set. In either embodiment, the recommendation request may be sent to the set top box and the iTV client application layer 20 may forward the request to the matcher component 24 of the client 10.” 
(Hosea at, 13:56 – 14:5) [Emphasis added]

Regarding claim 30:
A system including a computer and a computer-readable memory having instructions stored thereon that, in response to execution by the computer, cause the computer to perform operations comprising: (See Bentolila at, Title, Abs., and col. 3:20-23 a machine-
capturing user behavior information by tracking user interactions with a user interface of an adaptive recommendation system (Id., at col. 6:15-36 and the user’s behavioral information such as channel surfing and user’s program selection corresponding to receiving user’s behavior information);  
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila disclosing that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote control as user interaction with a user interface) See Bentolila further discloses that, the query interfacing are readily practical to interface with the BMQengine (Id., at 15:30-47), which is interpreted by the examiner as tracking user interaction with a user interface. Even if  Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors, the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (Id., Hosea at 5:7-10) The GUI is supported by the operating system and allows the user to use a point and click method of input. 
    
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila, because he discloses that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote control as user interaction with a user interface) See Bentolila further discloses that, the query Id., at 15:30-47), that is interpreted by the examiner as tracking user interaction with a user interface. Even if the Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors and the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (See, Hosea at 5:7-10) The GUI is supported by the operating system and allows the user to use a point and click method of input. 
    
Reasons to Combine Bentolila with Hosea
	It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use model of Bentolila (which is user for TV user profile) in other area of commerce by using a computer (such as computer 10 in Hosea with a user interface), to access Internet, for the reason to be able to achieve user behavioral profiling and finding user’s content preferences for targeted advertising and improving the efficiency of the advertisement. (Bentolila at 5:18-35) A person of ordinary skill in the art would have had ample motivation to perform this modification because, this would increase the efficiency of TV programming and target advertising in a much broader sense, of the Internet advertisement. 
 
storing the user behavior information in a content network comprising content objects and relationship between the content objects, the content objects representing items of audio content or multimedia, respectively, the content objects associated with vectors, respectively, the vectors represented in an n-dimensional space;
 
See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, teaches behavioral database and specifying the quality of database entry which is interpreted as storing behavior information in a content network comprising content object. At col. 7:8-4 teaches that over time a relational knowledge base and behavioral DB is created. With respect to the amended limitation that the “storing … and relationship between the content objects, and content object representing items … and n-dimensional space and corresponding to the relationship respectively;” the reference of Linden (added in the rejection of claims) teaches these amended limitations. See for example, Linden teaches,
“In accordance with one aspect of the invention, the mappings of items to similar items ("item-to-item mappings") are generated periodically, such as once per week, by an off-line process which identifies correlations between known interests of users in particular items. For example, in the embodiment described in detail below, the mappings are generating by periodically analyzing user purchase histories to identify correlations between purchases of items.” 

(Id., Linden at, 2:57-65) 
The “item-to-item mappings” and “identify[ing] correlation between purchases of items” is interpreted as storing not only the behavioral information but also the relationship between the content objects. See also Linden at 11;4-10, teaching of similar items list 64 and the information about user’s affinity for the corresponding items of known interest.   
Additionally, Linden further teaches about relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as “book tile”, :”music title” and “video title” (Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

Reasons to Combine Bentolila, Hosea with Linden
	Bentolila teaches the storing of behavioral information and content object including multimedia objects See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, and Linden teaches storing content object including the relationship information between the content object (Id., at 9:53-62, teaches similar item table 60 using product ID), as set forth above. It would have been obvious for a person of ordinary skill in the art to store the behavioral information including the relationship between the content object along with the behavioral information because, it would be a simple substitution of one known element for another known element to obtain a predictable result. See, in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. "Id. at 415-16, 82 USPQ2d at 1395. A person of ordinary skill in the art would have been motivated to do this substitution for the reason to store the relationship between the content objects in addition to user behavior information to have a more accurate representation of the similarities and provide more accurate recommendation for the user for advertisement in TV programming and channel surfing and user’s program selection corresponding to receiving user’s behavior information.    

With respect to the amended limitation “content object associated with vectors,” and “the vectors represented in an n-dimensional space” Bentolila at 17:40-43, teaches of a data table 
To the extent that the Applicant argues that Bentolila fails to teach this limitation, the newly found reference Hosea teaches this limitation. See for example, Hosea teaches that, 
“A clustering algorithm can be used to find profiles that are similar to the profile of the current user. In judging the similarity between profiles, the confidence measures are ignored and the profiles are treated as n dimensional ratings vectors. A simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (See Hosea, at 10:65 – 11:4) [Emphasis added]  
Using clustering algorithm to find profile with content object associated with the vectors, and the vectors representing in an n-dimensional space was well known in the art, at the time of invention as evidenced by Hosea. (Id.)  
Reasons to combine Bentolila, Linden and Hosea 
 It would have been obvious for a person of ordinary skill in the art to modify Bentolila’s disclosing a targeted advertising based on clustering of user profile that best target individual user advertising category group, (Bentolila at 5:17-35) with the n dimensional raring vectors of Hosea (Id., at 10:65 – 11”6) [Emphasis added], because this would increase the efficiency of TV programming and target advertising of Bentolila in a much broader sense, of the Internet advertisement, by using multi-dimensional rating vector algorithm of Hosea to increase confidence by increasing the degree of the user’s affinity and increase the efficiency of the system. (See, Hosea at 10:40-47) 

wherein each content object comprises meta information of the user behavior information and relationship information representing the relationship between content objects.  (Bentolila at, col. 11:65 - col. 12:22, teaches that the time watched and time surfing and non-surfing by the user corresponds to meta information. At col. 30:6-14 teaches of metadata in each advertisement); Linden also teaches this limitation (See Linden teaches relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as “book tile”, ”music title” and “video title” (Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

wherein the relationship information represents a degree to which the corresponding content object is related to one of the other content objects, 
Hosea also teaches this limitation at 11:4-6 teaches that, “[T]hen, the weighted average of all of the profiles in the collection is calculated to get an ideal profile for comparing to the subject user profile.” Hosea also at 1:66 – 2:6, as user based on the content-associated profile information correlated with the user-requested content information. See also Hosea at 10:65 – 11:1 that teaches, finding profiles that are similar to the profile of other users.)
Applicant has amended the claim and changed the broad language “relationship information representing a degree to which the corresponding content object is related to one of the other content objects” to the “relationship between the content object” stored in the content network.  
Linden also teaches this limitation. See for example Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the number of users that have an interest in both items relative to the number of users that have an interest in either item (e.g., items A and B are highly similar because a relatively large portion of the users that bought one of the items also bought the Linden at, 2:65 – 3:3) The larger the number, the greater degree of corresponding one object to another. [Emphasis added] 

wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first vector of the vectors and a second vector of the vectors, the first vector associated with the corresponding content object and the second vector associated with the one of the other content objects; 
While, Bentolila at, col. 30:60 – col 31:4 teaches how to calculate rating for related objects such as movies and calculating the scores for each different user, which corresponds to relationship indicator expressing a degree to which one of the related content objects belong to one or more of the fuzzy sets, respectively6, he fails to explicitly teach that the relationship information is based, … and the second vector associated with the one of the other content objects.
However, as set forth above Hosea teaches that profiles are treated as n dimensional ratings vectors and further teaches, this limitation by stating that,  “[A] simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (Id., at 10:65 – 11:4) [Emphasis added]  
As set forth above, Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the number of users that have an interest in both items relative to the number of users that have an interest in either item (e.g., items A and B are highly similar because a relatively large portion of Linden at, 2:65 – 3:3) each item (say A or B) can be considered as vector in the n-dimensional vector space taught by Hosea ((See, Hosea at 10:40-47 and at 10:65 – 11”6), and the distance between first vector and the second vector is the number of similar item in A and/or B. 

Reasons to Combine Bentolila, Hosea with Linden
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila by incorporating the clustering algorithm and deriving similarity between vectors associated with the content object in an n-dimensional space method of Hosea as described above (Id.,) and the “item-to- item” mapping method of Linden for the reason that it would be a simple substitution of one known element for another known element to obtain a predictable result. See, in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395. A person of ordinary skill in the art would have been motivated to use the modify Bentolila with the clustering algorithm of Hosea and the relationship content object method of Linden in order to increase the confidence measure for each user and calculate the ideal profile. (Hosea at 11:4-21) 
A person of ordinary skill in the art have ample motivation to do this modification for the reason that it provides recommendations that are associated with similar contents, or similar product and/or advertisement. The combination more efficient and has cost benefits, because it provides the user with additional product information the user might be interested in a more accurate way.    

applying an adaptive recommendation function to identify usage behavior of the user based, at least in part on the relationship information (Bentolila, at col. 3:27-33 teaches that the system is based on probability density function. At col. 7:56-61 teaches that the system is based on a relational knowledge base, at 26, line 47-61 and Fig. 9, teaches the interpretation of the ADS targeting metadata. Hosea  too, at col. 13:7-22 and Fig. 2 and Fig. 6, discloses that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.”): and

generating an adaptive recommendation in a context of a current system navigation [, access, or activity] using the user interface, or a current activity using the user interface, the generating the adaptive recommendation to help the user navigate through the adaptive system based, at least in part, on the applying the adaptive recommendation function. 

Bentolila at col. 5:18-35 teaches that the TV user’s usage and preferences, that provides behavioral modules for user preference. At col. 19:28-46, teaches that the system provides viewer’s preferred programming order. At col. 20:45-61 teaches the depth of programming predictions presented to the users. 
Hosea also teaches this limitation. He teaches that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.” The recommendation is based on current system navigation, using the user interface or the current activity using the user interface by using the adaptive recommendation function. 
Hosea further teaches:
“The embodiment described below is for recommending television programs using iTV, although a similar procedure may be used to generate recommended Web sites or other content within the scope of the invention. In an iTV embodiment, recommendations may be generated whenever the user requests one through the iTV graphical user interface, typically a programming guide. The request is generally made through the use of an input device such as a remote control or a keyboard. Alternatively, recommendations may be automatically generated when the user selects the programming guide with the remote control. In some cases the guide automatically appears when the user turns on the television set. In either embodiment, the recommendation request may be sent to the set top box and the iTV client application layer 20 may forward the request to the matcher component 24 of the client 10.” 
(Hosea at, 13:56 – 14:5) [Emphasis added]

18.	Claim(s) 22, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bentolila (U.S., Pat. No. 8,495,680), in view of Hosea (U.S. Pat. No. 7,979,880), in view of Linden (U.S. Pat. No. 6,266,649), and further in view of Cerrato (U.S., Pat. PUB. No. 2002/0178257).

Regarding claim 22:
The method of claim 21, wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps, or audio content or multimedia web page access.
As set forth above, Bentolila in combination with Hosea discloses all the limitation of claim 21. The combination, while teaches the user behavior with respect to web page access (see Bentolila and the discussion of user’s behavioral information such as channel surfing and user’s program selection (Id., at col. 6:15-36)) fails to teach the user behavior information such as user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks. However Cerrato in the same filed of endeavor teaches wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps (Id., Cerrato at, [0037], [0064] teaches matching incoming clickstream with stored clickstream, and at [0066] teaches observing incoming clickstream over period of time corresponding to time between successive key stroke in the claim and at [0086] and [0088] for the average mouse statistic corresponding to successive mouse click in the claim).
Reasons to Combine Bentolila, Hosea and Linden with Cerrato 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila with Hosea and incorporate the behavioral data related to clickstream and successive mouse click as taught by Cerrato to the existing surfing behavioral habit as taught by Bentolila, for the reason to more accurately predict the user’s behavior because the user might change his surfing habit but normally does not change his clicking or mouse using habit. 
Bentolila teaches that the user behavior can be related to channel surfing and program selection (Id., at col. 6:15-36), and Cerrato teaches user behavior related to clickstream and mouse statistics and a person of ordinary skill in the art could have had ample motivation to combine the two because, the combination can predict the user’s behavior even if the user changes his surfing habit and by doing this his behavior can be accurately analyzed, increase efficiency and being more cost effective by predicting user’s behavior even if the user changes his surfing habit.      

Regarding claim 31:
As set forth above, Bentolila in combination with Hosea discloses a machine-readable medium having stored thereon a plurality of processor-executable instructions for implementing a function of the adaptive recommendation system as required by claim 30. The combination, Bentolila and the discussion of user’s behavioral information such as channel surfing and user’s program selection (Id., at col. 6:15-36)) fails to teach the user behavior information such as user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks.
However Cerrato in the same filed of endeavor teaches wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps (Id., Cerrato at, [0037], [0064] teaches matching incoming clickstream with stored clickstream, and at [0066] teaches observing incoming clickstream over period of time corresponding to time between successive key stroke in the claim and at [0086] and [0088] for the average mouse statistic corresponding to successive mouse click in the claim).

Reasons to Combine Bentolila and Hosea with Cerrato 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila with Hosea and incorporate the behavioral data related to clickstream and successive mouse click as taught by Cerrato to the existing surfing behavioral habit as taught by Bentolila for the reason to more accurately predict the user’s behavior.
Bentolila teaches that the user behavior can be related to channel surfing and program selection (Id., at col. 6:15-36), and Cerrato teaches user behavior related to clickstream and mouse statistics and a person of ordinary skill in the art could have had ample motivation to combine the two because, the combination can predict the user’s behavior even if the user changes his surfing habit and by doing this his behavior can be accurately analyzed.

Conclusion
19.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur. 7:30 am to 4:30 pm, F. 8:00 am-noon, *Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.		
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.



Signed:

Majid Banankhah_______
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Ovidio Escalante/
Reexamination Specialist, Art Unit 3992

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [A]n adaptive recommendation without explanation for the adaptive recommendation
        2 Applicant amended the specification to incorporate by reference the disclosure of the second provisional application, however after the non-final Office action dated 12/22/2017, amended the specification again and withdraw the incorporation of the provisional application. (Id., amendment dated 05/04/2018) 
        3 For example, since it is a broadening reissue, adding the following statement would be sufficient to the Examiner. “Applicant believes that the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. Patentee seeks to correct the error by removing the limitation “XXX,” in claims X, and Y.  Without correcting the error as described above, claims X and Y are unduly narrower."  
        4 See for example, a one-event high preference vote for an action movie, could score lower than a daily average vote for a comedy series. 
        5 See for example, a one-event high preference vote for an action movie, could score lower than a daily average vote for a comedy series. 
        6 See for example, a one-event high preference vote for an action movie, could score lower than a daily average vote for a comedy series.